DETAILED ACTION

Response to Amendment
The Amendment filed 04/27/2022 has been entered.  Claims 21, 41-51, and 54-65 remain pending in the application.  Claims 1-20, 22-40, and 52-53 have been canceled.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 21, 51, and 54-65 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), previously cited, in view of Buller (US 20170304894 A1).  
Regarding claims 21, 51, 54-55, and 58-59, Dumm teaches “process equipment having a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion associated with filled materials processed by said process equipment, wherein the equipment wear surface bears a metal matrix composite filled with abrasive particles” (which reads upon “component/part made or manufactured using the steps in”, as recited in the instant claim; paragraph [0007]).  Dumm teaches “a method for producing process equipment having a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion, associated with fillers or solids processed by said process equipment includes applying to said process equipment wear surface a metal matrix coating filled with superabrasive particles” (which reads upon “a method for modifying a dimension of a cast iron pump part, comprising steps for”, as recited in the instant claim; abstract).  Dumm teaches “a rotor assembly, 96, as shown in FIG. 9 for a self-priming, centrifugal pump is made of cast iron” (which reads upon “a cast iron pump component/part”, as recited in the instant claim; paragraph [0156]).  Dumm teaches that “inspection of the cast iron rotor after this time normally reveals that from several millimeters to centimeters of the rotor blades have been worn away from the original profile, and that the change in the dimension and profile of the blades is what changes the hydrodynamics of the pump resulting in loss of pressure and flow” (paragraph [0157]).  Dumm teaches that “the superabrasive coating was applied to a thickness of 0.200 mm or 200 microns” (which reads upon “depositing the metal on the cast iron pump component/part to modify the dimension of the cast iron pump component/part, based upon the metal deposition procedure selected”, as recited in the instant claim; paragraph [0158]).  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (which reads upon “depositing a metal having a combination of one or more Nickel Alloys or Nickel powders on the cast iron pump component/part”, as recited in the instant claims 21 and 58-59; claim 62).  Dumm teaches that “surface treatments used for hard-facing components include: chrome plating, nickel plating, thermal flame spraying” (which reads upon “placing a cast iron pump component/part on a base plate of a directed energy deposition (DED) machine; selecting a metal deposition procedure”, as recited in the instant claim; paragraph [0069]; thermal spray is a DED procedure; placing the part on the DED machine and removing the part from the DED machine as in instant claim 55 are implied).  
Dumm is silent regarding having a skip pattern for depositing individual clusters of a metal separated by a distance (D1), a honeycomb structure, or wherein the skip pattern selected comprises using multiple passes that include: a first pass for depositing individual clusters of the metal separated by a first distance D1 along a first axis on the cast iron pump part, and depositing the individual clusters of the metal separated by a second distance D2 along a second axis on the cast iron pump part, the first axis being orthogonal to the second axis; and one or more skip passes for depositing one or more skip individual clusters of the metal separated by a corresponding first distance D1 along the first axis on the cast iron pump part, and depositing the one or more skip individual clusters of the metal separated by the second distance D2 along the second axis on the cast iron pump part.  
Buller is similarly concerned with 3D printing processes include selective laser melting (SLM), selective laser sintering (SLS), direct metal laser sintering (DMLS) or fused deposition modeling (FDM) (paragraph [0005]).  Buller teaches that “the 3D objects can be distributed in a space filling pattern, e.g., honeycomb pattern” (which reads upon “honeycomb”, as recited in the instant claim; paragraph [0031]).  Buller teaches “a lattice pattern, and that the lattice can be a diamond, tetragonal lattice, or cubic lattice” (which reads upon “having a skip pattern for depositing individual clusters of a metal separated by a distance (D1)”, as recited in instant claim 21; which reads upon “a first pass for depositing individual clusters of the metal separated by a first distance D1 along a first axis on the cast iron pump part, and depositing the individual clusters of the metal separated by a second distance D2 along a second axis on the cast iron pump part, the first axis being orthogonal to the second axis; and one or more skip passes for depositing one or more skip individual clusters of the metal separated by a corresponding first distance D1 along the first axis on the cast iron pump part, and depositing the one or more skip individual clusters of the metal separated by the second distance D2 along the second axis on the cast iron pump part”, as recited in instant claim54; paragraph [0031]).  Buller teaches that “the iron-based alloy may include cast iron or pig iron” (paragraph [0094]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a portion of the cast iron part of Dumm with a skip, honeycomb, or lattice pattern, as taught by Buller to decrease the weight of the part while maintaining structural integrity.  
Additionally, the Examiner notes that the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation, be it powder bed fusion or thermal spray, or any other method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  Further, the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113 II.  
Regarding claim 56, Dumm teaches the part of claim 21 as stated above.  Dumm teaches heat treatment by placing the coated part into furnace and heating to 300 to 350° C. for 1 to 2 hours in air atmosphere (paragraph [0129]).  
Regarding claims 57, 60 and 63, modified Dumm teaches the parts of claims 21, 51, and 54 as stated above.  Dumm teaches that pump part includes an impeller (claim 70, paragraph [0098] and FIG. 9).  
Regarding claims 61-62 and 64-65, modified Dumm teaches the parts of claims 51 and 54 as stated above.  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (claim 62).  

Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), in view of Buller (US 20170304894 A1), as applied to claim 21 above, and further in view of Liu et al. (US 20040009089 A1).
Regarding claims 41-45, modified Dumm teaches the part of claim 21 as stated above.  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (claim 62).  Dumm is silent regarding specific nickel alloys or the percentage of nickel to nickel alloy.  Regarding the subject limitation, in order to carry out the invention of Dumm, it would have been necessary and obvious to look to the prior art for exemplary types and ratios of nickel and nickel alloy powders used in powder metallurgy.  Liu provides this teaching.  Liu is similarly concerned with the field of powder metallurgy (paragraph [0003]).  Liu teaches an A-B powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (paragraph [0022]).  Liu teaches that A-B powder mixtures were prepared using commercially pure nickel powder (carbonyl-derived nickel powder) as the relatively fine metal powder A and a nickel alloy (vendor grade designation, Superbond 625) as the relatively coarse prealloyed metal powder B (paragraph [0075]).  Liu teaches that the volume fraction of powder A is 30% and the volume fraction of powder B is 70% (paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coating of the prior art combination, and adjusting and varying the types and ratios of nickel and nickel alloy powders, such as within the claimed ranges, as taught by Liu, motivated to form a conventional nickel coating using known and tested types and ratios of nickel and nickel alloy powders predictably suitable for powder metallurgy applications.  

Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), in view of Buller (US 20170304894 A1), as applied to claim 21 above, and further in view of Chung et al. (US 20180080514 A1).
Regarding claims 46-47, modified Dumm teaches the part of claim 21 as stated above.  
Dumm is silent regarding a grey cast iron.  Dumm teaches a nickel alloy as stated above.  
Chung is similarly concerned with cast iron parts (paragraph [0017]).  Chung teaches that “the friction part 200 may be formed of gray cast iron (flake graphite cast iron), which has heat-resistance and wear-resistance and has the same coefficient of thermal expansion as spheroidal graphite cast iron” (which reads upon “gray cast iron”, as recited in the instant claim; paragraph [0037]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cast iron of Dumm with grey cast iron, as taught by Chung to improve heat resistance and wear resistance.  
Regarding claim 48-50, modified Dumm teaches the part of claim 21 as stated above.  Chung teaches that “the part 100 may be pre-heated before the inserting step, and that the preheat temperature may be 450±50° C” (paragraph [0075]).  Additionally, the Examiner notes that the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.  Applicant argues that Applicant amends independent apparatus claim 21 to recite a cast iron pump component/part consistent with that recited in issued method claim 1 of US Patent no. 11,090,721 (remarks, page 11).  This is not found convincing because the patentability of a product does not depend on its method of production or formation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, Applicant amended claim 21 to recite “a metal deposition procedure having a skip pattern for depositing individual clusters of a metal separated by a distance (D1)” and added new claims 41-65 in the amendment dated 03/16/2022.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733